Citation Nr: 9911717	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-08 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a left elbow 
disorder.

3. Entitlement to an evaluation in excess of 10 percent for 
residuals a fracture of the left hip and pubic rami.

4. Entitlement to an evaluation in excess of 10 percent for 
dehiscence due to ileostomy and residuals of laparotomy.

5. Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, status post possible fracture at L4-5.

6. Entitlement to an evaluation in excess of 10 percent for 
post concussion headaches.

7. Entitlement to an evaluation in excess of 10 percent for 
entrapment ulnar nerve, right elbow, with mild early right 
carpal tunnel syndrome.

8. Entitlement to a compensable evaluation for ventral 
hernia, postoperative laparotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran had verified active service from June 1990 to 
February 1993.  He also had an unverified period of military 
service from February 1968 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

An appellate decision on the issues of entitlement to service 
connection for sleep apnea and a left elbow disorder are 
deferred pending completion of action ordered in the remand 
section below.




During the hearing held at the RO in July 1996, the veteran 
complained that he was suffering from irritation of his 
sciatic nerve thereby causing pain in his legs.  He appears 
to be raising an issue of service connection for a disorder 
of the sciatic nerve.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for clarification, initial 
consideration, and any action deemed appropriate.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that the impairment associated with his 
service-connected residuals of a fracture of the left hip and 
pubic rami; dehiscence due to ileostomy and residuals of 
laparotomy; lumbosacral strain, status post possible fracture 
at L4-5; post concussion headaches; entrapment ulnar nerve, 
right elbow, with mild early right carpal tunnel syndrome; 
and ventral hernia, postoperative laparotomy, are 
inadequately reflected by the schedular evaluations presently 
in effect, thereby warranting increased ratings.  He further 
claims that service connection is warranted for sleep apnea 
and a left elbow disorder.




Review of the claims file shows that, in February 1998, the 
veteran underwent a VA joints examination for bilateral hip 
pain, pelvic fractures, and injuries to the lumbar spine.  
The examiner noted the veteran's history of gangrenous colon 
and subsequent surgeries as well as the veteran's complaints 
of continued significant abdominal pain and abdominal 
musculature difficulties.  However, there is no rating 
decision or supplemental statement of the case showing that 
the report of this examination had been reviewed by the RO in 
connection with the veteran's claims for increased ratings 
for his service-connected left hip, dehiscence, lumbosacral 
strain, or ventral hernia, nor is there a written waiver from 
the veteran of such RO consideration as required by 38 C.F.R. 
§ 20.1304(c) (1998).

The provisions of 38 C.F.R. § 4.40 (1998) require that in 
evaluating disability of the musculoskeletal system 
consideration must be given to functional loss, including 
functional loss due to pain.  The provisions of 38 C.F.R. § 
4.45 direct that factors to be considered in evaluating 
disabilities of the joints include pain on movement.  The 
Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 205-07 (1995).

In this regard, although the physician who examined the 
veteran in February 1998 noted that the veteran experienced 
pain on motion in the hip and lumbar regions and reported 
that he walked with a markedly antalgic gain on the left 
side, he did not otherwise comment on the effect that pain 
had on the veteran's ability to function.  The Court has held 
that the Board cannot rely on a VA medical examination which 
fails to address the existence and extent of pain, or to 
adequately portray the extent of functional loss due to pain.  
See Voyles v. Brown, 5 Vet. App. 451, 453 (1993).  Neither 
the February 1998 examination report nor any other available 
clinical data provide the requisite specificity regarding the 
veteran's functional loss due to pain.  

During his July 1996 personal hearing at the RO, the veteran 
testified that his hip was giving way and he was falling.  
Transcript (Tr.) at 3.  He also reported that, due to the 
laparotomy and ileostomy, he has pain when lifting and if he 
moves the wrong way.  Tr. at 3-4.  The veteran also 
complained of experiencing nausea and vomiting.  Tr. at 6.  
In connection with his ventral hernia, the veteran stated 
that he has a bulge on the right side and experiences bloody 
stools and blood after he throws up.  Tr. at 12-13 & 19.  
With regard to his back, the veteran stated that he is unable 
bend over and purchased a back brace, which provides some 
relief.  Tr. at 6-7.  

The veteran also reported that he experiences severe muscle 
spasms "all the time" and pain which radiates to his legs.  
Tr. at 7.  The veteran indicated that he has been prescribed 
injections for his headaches, which he takes approximately 
once every six weeks when his headaches become very severe.  
Tr. at 9.  He also reported that the severity of his 
headaches require him to occasionally lie down in a dark 
room, due to pain and exhaustion.  Tr. at 9-10.  The veteran 
testified that, due to his carpal tunnel syndrome, his hand 
falls asleep or gives way and causes him to drop things.  Tr. 
at 10.

In light of the veteran's testimony during his July 1996 
personal hearing and the Court's guidelines regarding the 
need for clinical data which addresses the existence and 
extent of pain, as well as the extent of any limitation due 
to pain, the Board is of the opinion that a contemporaneous 
and comprehensive examination of the appellant would 
materially assist in assessing the factors of disability set 
forth in 38 C.F.R. §§ 4.40, 4.45.

With regard to the evaluation of the veteran's service-
connected post concussion headaches and entrapment ulnar 
nerve, right elbow, with mild early right carpal tunnel 
syndrome; the Board notes that the most recent VA examination 
for post concussion headaches was accomplished in October 
1994 and the veteran has not been afforded a VA examination 
for entrapment ulnar nerve, right elbow, with mild early 
right carpal tunnel syndrome.  Accordingly, the Board is also 
of the opinion that contemporaneous VA examinations for these 
disorders would materially assist in the adjudication of the 
veteran's appeal as to these issues.  

Finally, examination of the claims file indicates that the 
veteran's service medical records for his first, unverified, 
period of service, from February 1968 to September 1974, are 
not available for review.  The Board believes it appropriate 
to attempt to obtain copies of such records as they may be 
pertinent to the issues of entitlement to service connection 
for sleep apnea and a left elbow disorder.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
the Board will not decide the issues prepared and certified 
for appellate review pending a remand of the case to the RO 
for further development as follows:

1. The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may 
possess additional records pertinent 
to his residuals a fracture of the 
left hip and pubic rami; dehiscence 
due to ileostomy and residuals of 
laparotomy; lumbosacral strain, status 
post possible fracture at L4-5; post 
concussion headaches; entrapment ulnar 
nerve, right elbow, with mild early 
right carpal tunnel syndrome; ventral 
hernia, postoperative laparotomy; 
sleep apnea; and left elbow disorder.  
After any necessary authorization for 
release of medical information is 
secured from the veteran, the RO 
should attempt to obtain legible 
copies of those treatment records 
identified by the veteran which have 
not previously been secured.  
Regardless of the response from the 
veteran, the RO should obtain copies 
of any current VA treatment records.

2. The RO should verify any active duty 
prior to June 1990 and obtain any 
service medical records for such 
period of service.

3. After the aforementioned documents 
have been obtained to the extent 
possible, the veteran should be 
scheduled for VA orthopedic and 
neurologic examinations by appropriate 
specialists in order to determine the 
nature and extent of severity of his 
service-connected residuals of a 
fractured left hip and pubic rami; 
lumbosacral strain; post concussion 
headaches; and ulnar nerve entrapment, 
right elbow, with mild early right 
carpal tunnel syndrome.  Additionally, 
the veteran should be afforded an 
examination to determine the 
manifestations and severity of his 
dehiscence, due to ileostomy and 
residuals of laparotomy, and post 
operative ventral hernia. 

a. The orthopedic examiner should 
record the range of motion of each 
affected joint.  Any portion of the 
arcs of motion which are painful 
should be so designated.  The 
orthopedic examiner should also 
determine for each involved joint 
whether it exhibits weakness, excess 
fatigability, or incoordination.  
The examiner should be asked to 
express an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups 
or when the affected joints are used 
repeatedly.  The orthopedic 
examination should include findings 
that take into account all 
functional impairments identified in 
§§ 4.40, 4.45, including pain on 
use, incoordination, weakness, 
fatigability, abnormal movements, 
etc. 

b. The neurologic examiner should 
identify all neurologic impairment 
attributable to the service-
connected hips, back, and right 
elbow.  The examination should 
include an assessment of any 
impairment of functioning of these 
regions.  In regard to post 
concussion headaches, the nature and 
severity of the headaches as well as 
any vertigo, dizziness, nausea, and 
blurred vision should be discussed.

c. The appropriate specialist should 
identify all impairment attributable 
to the veteran's dehiscence, due to 
ileostomy and residuals of 
laparotomy, and post operative 
ventral hernia.  With respect to the 
veteran's dehiscence, the examiner 
must address whether there is 
partial obstruction, the presence 
and severity of pain, nausea, 
constipation or diarrhea, and 
abdominal distention as contemplated 
by Diagnostic Code 7301 of the 
Schedule for Rating Disabilities.  
With respect to the veteran's 
postoperative ventral hernia, the 
examiner should comment on the size 
and whether it is well supported by 
belt under ordinary conditions or 
whether there is weakening of the 
abdominal walls and indications for 
a supporting belt, as contemplated 
by Diagnostic Code 7339 of the 
Schedule for Rating Disabilities.  
If deemed warranted by the 
specialist, the veteran should be 
afforded examinations by a 
dermatologist, to assess his 
surgical scars, and a specialist in 
gastrointestinal disorders.

The veteran's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination 
reports must be annotated in this 
regard.  The examinations should 
include any appropriate diagnostic 
tests and studies, to include complete 
range of motion studies and 
examinations.  All complaints or 
symptoms having a medical cause should 
be addressed and covered by a definite 
diagnosis if possible.  The examiners 
should provide a written opinion as to 
the extent of each of the veteran's 
disabilities and their impact on the 
veteran's ability to work.  Any 
opinions expressed must be accompanied 
by a complete rationale.

4. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should ensure that the requested 
examination reports and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.

5. After undertaking any development 
deemed appropriate in addition to that 
outlined above, particularly with 
regard to consideration of the 
veteran's claims of entitlement to 
service connection for sleep apnea and 
a left elbow disorder in light of any 
medical evidence received which had 
not been previously of record, the RO 
should readjudicate the issues on 
appeal.  

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The supplemental statement of the case should 
include the provisions of the appropriate diagnostic codes 
under which the RO has rated each of the veteran's 
disabilities.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









